                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     TROY ALEXANDER RICHARDSON,                          CASE NO. 18-cv-04620-YGR
                                   7                   Plaintiff,                            ORDER GRANTING IN PART AND DENYING
                                                                                             IN PART MOTION TO DISMISS FIRST
                                   8             vs.                                         AMENDED COMPLAINT
                                   9     CALIFORNIA DEPARTMENT OF                            Re: Dkt. No. 19
                                         CORRECTIONS AND REHABILITATION, ET
                                  10     AL.,

                                  11                   Defendants.

                                  12          The Court carefully reviewed the parties’ papers filed in connection with the Motion of
Northern District of California
 United States District Court




                                  13   defendants California Department of Corrections and Rehabilitation (CDCR), et al., to Dismiss the
                                  14   First Amended Complaint of plaintiff Troy Alexander Richardson (Dkt. No. 19) and issued a
                                  15   tentative ruling on the motion on January 5, 2019. (Dkt. No. 27.) No party requested oral
                                  16   argument and the hearing was vacated. The Court now ORDERS as follows:
                                  17          First, defendants withdrew their argument that California Government Code section 845.8
                                  18   bars plaintiff’s claims (Reply at 2:4-5). The motion to dismiss on these grounds is DENIED.
                                  19          Second, Richardson concedes that defendant S. Kernan should be dismissed. (See Oppo. at
                                  20   3, fn. 1; Helbraun Decl. ¶ 4.) Therefore, the motion to dismiss as to defendant Kernan is
                                  21   GRANTED WITHOUT LEAVE TO AMEND.
                                  22          On the merits of the motion to dismiss Richardson’s claims against the remaining two
                                  23   warden defendants, Davis and Hatton, the motion is DENIED.
                                  24          Under section 1983, “[a] supervisor can be liable in his individual capacity for his own
                                  25   culpable action or inaction in the training, supervision, or control of his subordinates; for his
                                  26   acquiescence in the constitutional deprivation; or for conduct that showed a reckless or callous
                                  27   indifference to the rights of others.” Starr v Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (quoting
                                  28   Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989). A claim that a government official knew of
                                   1   unconstitutional conditions and “culpable actions of his subordinates” but failed to act amounts

                                   2   establishes acquiescence, id., or if he “set[ ] in motion a series of acts by others, or knowingly

                                   3   refused to terminate a series of acts by others, which he kn[e]w or reasonably should [have]

                                   4   know[n], would cause others to inflict the constitutional injury.” Larez v. City of Los Angeles, 946

                                   5   F.2d 630, 646 (9th Cir. 1991). Further, a section 1983 claim is stated against a defendant if

                                   6   plaintiff alleges facts which would show that he “disregarded the known or obvious consequences

                                   7   that a particular omission in [the agency’s] training program would cause . . . employees to violate

                                   8   citizens’ constitutional rights.” Flores v. County of Los Angeles, 758 F.3d 1154, 1159 (9th Cir.

                                   9   2014) (quoting Connick v. Thompson, 563 U.S. 51, 51-52 (2011)).

                                  10          Similarly, under California’s Government Code section 820.8, individuals cannot be found

                                  11   liable vicariously for injuries caused by the action or inaction of another, but they can be liable for

                                  12   their own involvement in the wrongful conduct. Rodriguez v. Cty. of Los Angeles, 96 F. Supp. 3d
Northern District of California
 United States District Court




                                  13   990, 1000 (C.D. Cal. 2014), aff’d, 891 F.3d 776 (9th Cir. 2018) (supervisory defendants cannot be

                                  14   liable for subordinates’ use of excessive force, pursuant to section 820.8, but can be liable for their

                                  15   own witnessing and directing subordinates to violate plaintiffs’ rights); McKay v. City of

                                  16   Hayward, 949 F.Supp.2d 971, 988 (N.D.Cal.2013) (“[T]he failure to intervene in another officer’s

                                  17   use of excessive force is an independent omission, and not a claim immunized by California

                                  18   Government Code § 820.8.”).

                                  19          Thus, in order to state a claim against these defendants under section 1983 and avoid

                                  20   statutory immunity under California law pursuant to Government Code section 820.8, Richardson

                                  21   must allege a basis for liability which shows Davis and Hatton were directly involved in the

                                  22   alleged wrongful conduct or had knowledge of the wrongful conduct and acquiesced in it.

                                  23   Richardson has done so in the FAC. (See FAC ¶¶ 36-41, 57, 74.)

                                  24          However, Richardson concedes that the FAC needs to be amended in some respects to

                                  25   clarify that defendants Hatton and Davis are sued in their individual capacities in the federal law

                                  26   claims, and to correct typographical errors as to certain dates. (See Oppo at 3:14-15 and fn. 1, 5:1-

                                  27   4; Helbraun Decl. ¶ 3.) Richardson is therefore GRANTED LEAVE TO AMEND to correct these

                                  28   deficiencies.
                                                                                          2
                                   1          Richardson may also amend the complaint to include the additional allegations offered in

                                   2   opposition. Plaintiff indicated that he could amend to add allegations to the effect that defendants

                                   3   Davis and Hatton were advised of escaped prisoners and inmates subjected to administrative

                                   4   segregation, and that plaintiff notified these defendants that was returned to prison wrongly. (See

                                   5   Oppo. at 3, 5, n.2 14-15; Helbraun Decl. ¶¶ 5, 6.) While the Court does not find the allegations

                                   6   necessary to state a viable claim, they serve to clarify Richardson’s theory of liability against these

                                   7   two defendants. Any amendments beyond the limits set forth herein must be sought by way of a

                                   8   noticed motion for leave to amend.

                                   9          Richardson shall file his Second Amended Complaint within 14 days of entry of this

                                  10   Order. Defendants shall file their answer within 14 days thereafter.

                                  11          This terminates Docket No. 19.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: January 9, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  14                                                         UNITED STATES DISTRICT COURT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
